Order, Supreme Court, New York County (Karen S. Smith, J.), entered July 21, 2009, which, in an action for personal injuries sustained when plaintiff was hit by a car and allegedly caused by the negligence of city police officers in configuring a barricade at a public event, granted defendant City’s motion for summary judgment dismissing the complaint and all cross claims as against it, unanimously affirmed, without costs.
The officers’ alleged negligence cannot support municipal liability as it involved discretionary acts in managing pedestrian and vehicular traffic undertaken in furtherance of public safety (McLean v City of New York, 12 NY3d 194, 203 [2009]; Balsam v Delma Eng’g Corp., 90 NY2d 966, 968 [1997]; Lamot v City of New York, 62 AD3d 572 [2009]). Concur—Gonzalez, P.J., Mazzarelli, Nardelli, Acosta and Abdus-Salaam, JJ.